EXHIBIT 10.38

November 2, 2012
Paul Boitmann


Re:    Separation Agreement and General Release
Dear Paul:
This letter when signed by you will constitute the full agreement between you
and Newell Rubbermaid Inc. (the “Company”) on the terms of your separation from
employment (“Agreement”). By entering into this Agreement, neither you nor the
Company makes any admission of any failing or wrongdoing. Rather, the parties
have merely agreed to resolve amicably any existing or potential disputes
arising out of your employment with the Company and the separation thereof.
1.Your employment with the Company will be terminated effective March 31, 2013
(“Separation Date”), which shall be your “separation from service” date within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and the guidance issued thereunder by the U.S. Department of Treasury
and the Internal Revenue Service (collectively, “Section 409A”).
2.In consideration of your acceptance of this Agreement, you will be entitled to
the following items:
(a)The Company will, subject to the provisions of this Agreement, provide you
with sixty-one (61) consecutive weeks of severance pay at your present base
salary, less applicable deductions and tax withholdings. The severance pay will
continue until you commence (i) other full-time employment (at least 30 hours
per week); or (ii) self-employment ((i) and (ii) collectively, “Alternative
Employment”) or until May 31, 2014, whichever event occurs first (the “Salary
Continuation Period”). The severance pay payments will be made as provided in
Section 19 of this Agreement.
(b)As of the Separation Date, you shall no longer be eligible to participate in
the Company’s health and dental insurance plans as an active employee
participant and your Separation Date shall be considered a “qualifying event”
for purposes of triggering your right to continue your group health and dental
insurance pursuant to federal law (commonly referred to as “COBRA”). However, as
additional consideration for your acceptance of this Agreement, the Company will
continue throughout the Salary Continuation Period to offer group health and
dental insurance benefits to you and, if applicable, your dependents, at the
same cost it charges its active employees if you elect this COBRA benefit, pay
the applicable premiums in a timely manner, and remain eligible for COBRA
continuation coverage. Thereafter, you will have the right to continue COBRA
coverage at your own expense for the duration of the applicable COBRA period,

1311204.3

--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 2





if any. You will receive, under separate cover, information regarding your
rights to such continuation coverage.
(c)Except as noted below, all non-vested stock options and all non-vested
restricted stock units or other awards granted under any Newell Rubbermaid Inc.
employee stock plan will be forfeited as of the Separation Date except: (i)
those restricted stock unit grants awarded to you in 2011 that would have vested
between the Separation Date and February 28, 2014; and (ii) those stock options
granted to you in 2011 that would have vested between the Separation Date and
February 28, 2014; all of which will vest on the original vesting dates, subject
to any performance criteria. You will have from the date of vesting through June
30, 2013 to exercise those stock options granted to you in 2010 and from the
date of vesting through June 30, 2014 to exercise those stock options granted to
you in 2011. For any stock options held by you which were vested prior to the
Separation Date, you shall have until June 30, 2013 to exercise such options.
(d)Except as provided above, all other non-vested stock options, restricted
shares or other awards granted under the 2003, 2010 or other Stock Plan will be
forfeited as of the Separation Date.
(e)If applicable, you will be allowed to continue to use your Company-leased car
pursuant to the terms of the leased automobile program through the Salary
Continuation Period, less applicable deductions and tax withholdings. You may
purchase said vehicle at any time prior thereto at the buy-out price as
established by said program. If you have not been provided a Company-leased car
but are instead provided with a car allowance, where applicable, you will
continue to receive your car allowance through the Salary Continuation Period,
less applicable deductions and tax withholdings.
(f)In lieu of Company-provided outplacement services, within thirty (30) days of
your Separation Date you will be provided a stipend of Thirty-Five Thousand
Dollars ($35,000) for you to utilize for outplacement services to be paid in a
lump sum, less applicable tax withholdings.
(g)Except as stated above, all other benefits, bonuses and compensation end on
the Separation Date. However, this Agreement does not affect any existing vested
rights that you may have in the Company’s bonus, deferred compensation, pension,
retirement and/or 401(k) plans as of the Separation Date. You will receive,
under separate cover, information regarding your rights and options, if any,
under said plans. Notwithstanding the above you shall receive a 2012 management
bonus, if payable to other senior executives, calculated with respect to you on
the same basis as that which applies for the other senior executives in the
Company. Such bonus, if earned, will be paid in cash at the same time that
active senior executives receive said bonus. Notwithstanding the above, and
assuming you execute and abide by this




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 3





Agreement, any non-vested SERP as of the Separation Date will become fully
vested, and shall be paid on a date consistent with the plan documents. In or
about March 2013, the Company will credit your retirement savings contribution
to your SERP cash account for your salary and short term bonus paid to you in
2012.
Severance pay and benefits provided under this Agreement are intended to be
exempt from, or comply with, Section 409A, which is the law that regulates
severance pay. This Agreement shall be construed, administered, and governed in
a manner that effects such intent, and the Company shall not take any action
that would be inconsistent with such intent. Without limiting the foregoing, the
payments and benefits provided under this Agreement may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in a
the imposition of additional tax under Section 409A. Each installment payment of
severance pay shall be deemed to be separate payments distinct from each other
and every other payment for purposes of Section 409A. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the Separation
Date”), the actual date of payment within the specified period shall be within
the sole discretion of the Company, unless Section 409A requires otherwise. With
respect to any payment constituting nonqualified deferred compensation subject
to Section 409A: (A) all expenses or other reimbursements provided herein shall
be payable in accordance herewith (or if the payment date is unstated, in
accordance with the Company’s policies and plans in effect from time to time),
but in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you; (B) no
such reimbursement or expenses eligible for reimbursement in any taxable year
shall in any way affect the expenses eligible for reimbursement in any other
taxable year; (C) your right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit and (D) to the extent
required to comply with Section 409A, your rights to reimbursements of expenses
pursuant to this Agreement will expire at the end of the ten (10) years after
the Separation Date. Although the Company shall use its best efforts to avoid
the imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company nor its affiliates nor its or their directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by you or any other taxpayer as a
result of this Agreement.
3.In consideration of the payments and benefits provided to you above, to which
you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors and assigns, hereby fully, finally and unconditionally release and
forever discharge the Company and its parent, subsidiary and affiliated entities
and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors and assigns (collectively “Released Parties”), in their corporate,
personal and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, waivable and/or enforceable under
any local, state, federal, or foreign common law, constitution, statute or
ordinance which arise from or relate to your employment with the Company or the
termination




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 4





thereof, or any past actions or omissions of the Company or any of the Released
Parties through the date you sign this Agreement.  Specifically included in this
release is a general release which releases the Released Parties from any
claims, including without limitation claims under:  (1) Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991 (race, color,
religion, sex, and national origin discrimination); (2) the Americans with
Disabilities Act, as amended (disability discrimination); (3) 42 U.S.C. § 1981
(race discrimination); (4) the Age Discrimination in Employment Act (29 U.S.C.
§§ 621-624) (age discrimination); (5) 29 U.S.C. § 206(d)(1) (equal pay);
(6) Executive Order 11246 (race, color, religion, sex and national origin
discrimination); (7) Executive Order 11141 (age discrimination); (8) Section 503
of the Rehabilitation Act of 1973 (disability discrimination); (9) Employee
Retirement Income Security Act of 1974, as amended; (10) the Occupational Safety
and Health Act; (11) the Ledbetter Fair Pay Act; (12) the Family and Medical
Leave Act; (13) the Genetic Information and Non-Discrimination Act; (14) the
Uniform Service Employment and Reemployment Rights Act; (15) the Worker
Adjustment and Retraining Notification Act; and (16) other similar federal,
state and local anti-discrimination and other employment laws, including those
of the State of Georgia and where applicable, any rights and claims arising
under the law and regulations administered by California’s Department of Fair
Employment and Housing.  You further acknowledge that you are releasing, in
addition to all other claims, any and all claims based on any retaliation, tort,
whistle-blower, personal injury, defamation, invasion of privacy, retaliatory
discharge, constructive discharge or wrongful discharge theory; any and all
claims based on any oral, written or implied contract or on any contractual
theory; any and all claims based on any public policy theory; any and all claims
for severance pay, supplemental unemployment pay or other separation pay,
including but not limited to claims under the Company’s Supplemental
Unemployment Pay Plan and Excess Severance Pay Plan; any and all claims related
to the Company’s use of your image, likeness or photograph; and any and all
claims based on any other federal, state or local Constitution, regulation, law
(statutory or common), or other legal theory, as well as any and all claims for
punitive, compensatory, and/or other damages, back pay, front pay, fringe
benefits and attorneys’ fees, costs or expenses. Nothing in this Agreement and
release, however, is intended to waive your entitlement to vested benefits under
any 401(k) plan or other benefit plan provided by the Company, any claim or
cause of action to enforce any of your rights under this Agreement and release
or any right to indemnification pursuant to the Company’s Articles of
Incorporation, Bylaws or, if greater, applicable law, or any right arising under
the Company’s directors’ and officers’ liability insurance policies or other
insurance policies and self-insurance programs for acts or omissions during your
period of employment. Finally, the above release does not waive claims that you
could make, if available, for unemployment compensation, workers’ compensation
or claims that cannot be released by private agreement.
You further acknowledge and agree that you have not filed, assigned to others
the right to file, reported or provided information to a government agency, nor
are there pending, any complaints, charges or lawsuits by or on your behalf
against the Company or any Released Party with any governmental agency or any
court.  Nothing herein is intended to or shall preclude you from filing a
complaint and/or charge with any appropriate federal, state, or local government
agency, reporting or providing information to said agency, or cooperating with
said agency in its investigation; however, you understand and agree that you
shall not be entitled to and expressly waive any right to personally recover
against any Released Party in any action brought against any Released Party by
any governmental agency, you give up the opportunity to obtain compensation,
damages or other




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 5





forms of relief for yourself other than that provided in this Agreement, without
regard as to who brought said complaint or charge and whether the compensation,
damages or other relief is recovered directly or indirectly on your behalf, and
you understand and agree that this Agreement shall serve as a full and complete
defense by the Company and the Released Parties to any such claims.
4.Non-Competition and Non-Solicitation
(a)The Company. The Company is a global marketer and manufacturer of consumer
and commercial products.
(b)Your Job Duties. You agree that your job duties during your tenure with the
Company included the following: Chief Customer Development Officer.
(c)Your Obligations. From the date hereof through September 30, 2014:
(i)
Non-Competition. You agree that you will not perform within the United States or
Canada the same or substantially the same job duties on behalf of a business or
organization that competes with the Company in any of the businesses in which
the Company participates as of the date hereof.

(ii)
Non-Solicitation. You agree that you will not directly or indirectly,
individually or on behalf of any person or entity, solicit or induce, or assist
in any manner in the solicitation or inducement of: (i) employees of the
Company, other than those in clerical or secretarial positions; (ii) customers
of the Company to purchase from another person or entity products that compete
with those offered and provided by the Company (“Competitive Products”) (this
restriction is limited to customers with whom you have material contact through
performance of your job duties and responsibilities or through otherwise
performing services on behalf of the Company); or (iii) suppliers of the Company
to supply another person or entity providing Competitive Products to the
exclusion or detriment of the Company (this restriction is limited to suppliers
with whom you have had material contact through performance of your job duties
and responsibilities or through otherwise performing services on behalf of the
Company.)

(d)Reasonableness. You hereby acknowledge and agree that: (i) the restrictions
provided in this section are reasonable in time and scope in light of




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 6





the necessity for the protection of the business and good will of the Company
and the consideration provided to you under this Agreement; and (ii) your
ability to work and earn a living will not be unreasonably restrained by the
application of these restrictions.
(e)Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above regarding Non-Competition and/or
Non-Solicitation, which restrictions you recognize are vital to the success of
the Company’s business, the Company would suffer substantial damage for which
there is no adequate remedy at law due to the impossibility of ascertaining
exact money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement,
the Company shall be entitled, in addition to any other rights or remedies
available to it, to institute proceedings in a federal or state court and to
secure immediate temporary, preliminary and permanent injunctive relief. In the
event the enforceability of any of the covenants in this section are challenged
in court by you (or any party or representative on your behalf), the applicable
time period as to such covenant shall be deemed tolled upon the filing of the
lawsuit challenging the enforceability of this Agreement until the dispute is
finally resolved and all periods of appeal have expired.
5.You understand and agree that this Agreement contemplates and memorializes an
unequivocal, complete and final dissolution of your employment relationship with
the Company, and that, therefore, you have no right to be reinstated to
employment with or rehired by the Company, and that in the future, the Company
and its affiliated and related entities and their successors and assigns shall
have no obligation to consider you for employment.
6.You further understand and agree that should another Newell Rubbermaid Inc.
entity offer you employment and you accept the same and commence employment
within the Salary Continuation Period, the Company will discontinue the
remaining severance payments and benefits without affecting the release and
covenant not to sue or any other provision of this Agreement.
7.You agree to return to the Company all of the Company’s property, including,
without limit, any electronic or paper documents and records and copies thereof
that you received or acquired during your employment containing confidential
Company information and/or regarding the Company’s practices, procedures, trade
secrets, customer lists, or product marketing, and that you will not use the
same for your own purpose. You further agree to return to Joe Ketter any and all
hard copies of any documents which are the subject of a document preservation
notice or other legal hold and to notify Joe Ketter of the location of any
electronic documents which are subject to a legal hold. Unless required or
otherwise permitted by law, you further agree that while you are considering
this Agreement and for five (5) years following your Separation Date (or in the
case of Company trade secrets, for so long as the trade secret information
qualifies as a trade secret under controlling law), you will not disclose to any
person, firm, or corporation or use for your own benefit any information
regarding the following:




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 7





Any secret or confidential information obtained or learned by you in the course
of your employment with Company with regard to the operational, financial,
business or other affairs of Company or its subsidiaries, divisions, or parent
companies including, without limitation, proprietary trade “know how” and
secrets, financial information and models, customer lists, business, marketing,
sales and acquisition plans, identity and qualifications of Company’s employees,
sources of supply, pricing policies, proprietary operational methods, product
specifications or technical processes.
Notwithstanding the foregoing, you shall be permitted to disclose secret or
confidential information to the extent necessary in connection with any
proceeding to enforce or defend your rights under this Agreement.
8.When permitted by applicable law, you agree that in the event that you breach
any of your obligations set forth in this Agreement, the Company is entitled to
stop any of the payments or other consideration to be provided to you pursuant
to Section 2 above, including but not limited to, your severance payments and
equity awards which vest after the Separation Date, and to recover any of the
severance payments already paid you. In addition, when allowed by applicable
law, you will return any severance pay and the value of other benefits already
paid to you pursuant to this Agreement prior to your proceeding with any claim
in court against any of the Released Parties with respect to the claims released
by you herein. Notwithstanding the forgoing, in the event of an actual or
alleged breach of your obligations set forth in Section 4 of this Agreement, the
Company shall first provide you written notice of such breach, and only upon
your failure to cure such breach within ten (10) days of written notice the
Company may pursue all rights and remedies against you, including those set
forth in this Section 8. You further agree that the Company shall be entitled to
obtain any and all other relief provided by law or equity including the payment
of its attorney’s fees and costs if there is an ultimate determination by a
court of competent jurisdiction that you have breached your obligations of this
Agreement. You shall have no duty to mitigate damages by seeking other
employment.
9.It is agreed that neither you nor the Company, nor any of its officers,
directors or employees, make any admission of any failing or wrongdoing or
violation of any local, state or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
intentionally make any disparaging statements regarding the Company or its
affiliated companies and its and their employees, officers and directors, or its
and their products. Nothing herein shall be deemed to prevent any company you
are affiliated with from making presentations about its products and plans in
the ordinary course of business.
10.Throughout the Salary Continuation Period and for a period of three (3) years
thereafter, you agree, upon reasonable notice and provided such assistance does
not conflict with your duties or obligations to any employer, to advise and
assist the Company and its counsel in preparing such operational, financial and
other reports, or other filings and documents, as the Company may reasonably
request (and in this respect you shall be indemnified the same as senior
executive officers of the Company with respect to claims arising from, or
relating to, such reports




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 8





and other filings and documents), and through the Separation Date shall
otherwise cooperate with the Company and its affiliates with any request for
information or any request for assistance with the transition of your matters to
other Company employees. Subject to your personal and business commitments and
provided such cooperation is not adverse to your legal interests, you also agree
during the Salary Continuation Period and at any time in the future to assist
the Company and its counsel in prosecuting or defending against any litigation,
complaints or claims against or involving the Company or its affiliates of which
you have knowledge. After the Separation Date, your cooperation under this
Section shall not exceed five (5) full days per calendar year. The Company shall
pay your necessary travel costs and expenses (including reasonable legal fees to
the extent you reasonably believe that separate representation is warranted and
obtain the Company’s consent in writing, which consent shall not be unreasonably
withheld) in the event it requires you to assist it under this Section.
11.You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible. This Agreement shall be
binding upon, and inure to the benefit of, the parties successors, assigns and
heirs. If you should die while any payment or benefit is due to you hereunder,
such payment or benefit shall be paid to your designated beneficiary (or if
there is no designated beneficiary, to your estate). If any successor to the
Company fails to assume this Agreement (either contractually or as a matter of
law), the Company agrees to make appropriate arrangements before the
consummation of such transaction to ensure that you receive the payments and
benefits set forth herein.
12.Any Employment Security Agreement or Change in Control Agreement, or other
agreement, policy or practice relating to severance benefits or monies to be
paid to you upon your termination from employment with the Company is expressly
rendered null and void by this Agreement. The Company acknowledges that the
payments made to you pursuant to this Agreement are not being made in connection
with any change in control of the Company. The parties agree to use reasonable
efforts to rebut any presumption that the termination of your employment was in
connection with a change in control.
13.Any equity grant agreement(s) that you have previously entered into with the
Company or its affiliated or related entities that by its terms, extends past
your Separation Date, remains in full force and effect as modified by this
Agreement. Notwithstanding the forgoing, any terms of such agreements or any
other agreements or policies which relate to your obligations of non-competition
and/or non-solicitation shall be rendered null and void and Section 4(c) of this
Agreement shall be the only obligations of non-competition and/or
non-solicitation to the Company.
14.You shall continue to be indemnified and advanced expenses with respect to
claims arising from, or relating to, your services to the Company during your
employment (or as otherwise required under Section 10 of this Agreement) to the
maximum extent provided under the Company’s




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 9





Articles of Incorporation or Bylaws or, if greater, under applicable law and on
a basis no less favorable to you than the basis on which any other employee is
so indemnified and advanced expenses for the same or similar claim. In addition,
you shall continue to be covered under the Company’s directors’ and officers’
insurance policies with respect to claims relating to, or arising from, your
services to the Company during your employment until such time that suits or
claims can no longer be brought against you as a matter of law.
15.You agree to notify the Company within seventy-two (72) hours after accepting
Alternative Employment.
16.You acknowledge and agree that the Company’s Supplemental Unemployment Pay
Plan and Excess Severance Pay Plan do not apply to the severance pay payable to
you pursuant to this Agreement, and that you will not receive payments under
those plans.
17.You acknowledge and agree that the releases set forth above are in accordance
with and shall be applicable to, without limitation, any claims under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act,
and that in accordance with these laws, you are hereby advised in writing to
consult an attorney prior to accepting and executing this Agreement. You
acknowledge that you have forty-five (45) days from your receipt of this letter
to consider whether you accept the terms of this Agreement.  You may accept and
execute this Agreement within those forty-five (45) days. You agree that if you
elect to sign this Agreement before the end of this forty-five (45) day period,
it is because you freely chose to do so after carefully considering its terms.
18.Pursuant to federal law, you are being provided with information regarding
the class, unit or groups of individuals covered by the exit incentive or other
employment termination program and offered a package in consideration of signing
a waiver as of the date of this letter; the eligibility factors for such
program, if any; the time limits applicable to such program; the job titles and
ages of all individuals eligible or selected for the termination program; and
the ages of the individuals in the same job classification or organizational
unit who are not eligible or selected for the termination program.  This
information is located in Exhibit A, which is attached hereto and incorporated
herein.  Exhibit A identifies the applicable decisional unit, eligibility
factors, and selection criteria considered in connection with this program and
also includes a list of individuals by job title and age in two groups:  (i)
individuals selected for participation in the program; and (ii) individuals not
selected for participation in the program.  If you believe that the information
in Exhibit A is not complete, if you would like additional information, or if
you have other questions regarding Exhibit A, please let me know.
19.Severance pay under Section 2(a) of this Agreement shall be composed of two
parts namely, (1) Basic Severance Pay, and (2) Additional Severance Pay.
“Basic Severance Pay” means an amount equal to the lesser of the following (i)
or (ii):
(i)
two (2) times the lesser of the following (A) or (B):





--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 10





(A)
your annualized compensation based upon your base salary for the 2012 calendar
taxable year, minus the Company’s contributions, if any, for COBRA under Section
2(b) hereof; or

(B)
the maximum amount that may be taken into account under a tax-qualified
retirement plan pursuant to Code Section 401(a)(17) for 2013 (i.e., $255,000)
minus the Company’s contributions, if any, for COBRA under Section 2(b) hereof;
or

(ii)
the amount of severance pay under Section 2(a) hereof, minus the Company’s
contributions, if any, for COBRA under Section 2(b) hereof.

“Additional Severance Pay” means the amount of severance pay payable under
Section 2(a) of this Agreement minus the Basic Severance Pay.
For purposes of this Agreement, each installment payment shall be treated as a
separate payment for purposes of Section 409A.
The Basic Severance Pay portion of severance pay under Section 2(a) hereof will
be paid by the Company to you in installments beginning within sixty (60) days
after the Separation Date; provided that you have returned a signed copy of this
Agreement and the release to the Company before the end of such sixty- (60-) day
period and have not revoked such Agreement and release within such sixty- (60-)
day period; and provided further that if such sixty- (60-) day period begins in
one (1) calendar year and ends in a second (2nd) calendar year, in accordance
with Section 409A, payment shall always be made in the second (2nd) calendar
year. To the extent that, as a result of the timing of your return of a signed
copy of this Agreement and release to the Company, any payroll date following
the Separation Date has elapsed without a payment being made, the missed
installment payment(s) shall be made together with the first permitted
installment payment of Basic Severance Pay hereunder (without interest), and any
coverage under COBRA shall be made retroactive to the Separation Date or such
other date, as applicable. If you commence Alternative Employment prior to May
31, 2014, you will receive fifty percent (50%) of the unpaid Basic Severance
Pay, with the unpaid amount determined as if you had not commenced Alternative
Employment, within thirty (30) days after you commence Alternative Employment.
The Additional Severance Pay portion of severance pay under Section 2(a) of this
Agreement will be paid in a lump sum between January 1 and March 15, 2014;
provided that you have returned a signed copy of this Agreement and the release
to the Company before the end of the sixty- (60-) day period following the
Separation Date and have not revoked such Agreement and release. In addition, if
you commence Alternative Employment prior to the payment of the Additional
Severance Pay, you will receive fifty percent (50%) of the Additional Severance
Pay (determined as if you had not commenced Alternative Employment), within
thirty (30) days after you commence Alternative Employment but in all events no
later than March 15, 2014.
20.Nothing contained in this Agreement shall restrict the Company’s ability to
seek recoupment of any form of compensation (except that set forth in Section
2(a)) paid to you prior to or after the Separation Date pursuant to the Newell
Rubbermaid Inc. Policy Regarding Executive




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 11





Incentive Compensation Recoupment, or any such successor policy (the “Recoupment
Policy”), and you hereby expressly agree to be subject to the Recoupment Policy
notwithstanding your termination of employment; provided that the Recoupment
Policy shall be applied to you in the same manner as it is applied to the senior
executives of the Company including the compensation subject to such recoupment.
If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Agreement shall be effective the day after the seven-day revocation period has
elapsed (“Effective Date”); provided that the Company shall not be entitled to
revoke its consent to this Agreement unless you revoke your acceptance in
accordance with this Section.
Sincerely,
/s/ James M. Sweet
James M. Sweet
Executive Vice President and
Chief Human Relations Officer






By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least forty-five (45) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.


Dated: November 6, 2012            Name:/s/ Paul Boitmann
Paul Boitmann




--------------------------------------------------------------------------------

Paul Boitmann    
November 2, 2012
Page 12







EXHIBIT A TO
AGREEMENT AND GENERAL RELEASE
The decisional unit is comprised of all positions comprising the Executive
Leadership Team Reporting to the Chief Executive Officer with the exception of
the following roles: Chief Legal Officer (General Counsel), Chief Human
Resources Officer, Chief Information Officer, Chief Financial Officer and the
Chief Design and R&D Officer. All persons included in the program and offered
consideration in exchange for signing a release agreement have been selected
based on the following selection/eligibility criteria: skills, abilities,
qualifications, experience, overall job performance, seniority, years of service
and business needs of the Company.
All such individuals are being offered consideration under a release agreement
and must sign the agreement and return it to the Company.
The job titles and ages of all individuals eligible and selected or not selected
for the termination program are the following:


Job Title
Age
Selected for Program
Not Selected for Program
SVP, Chief Customer Development Officer
51
X
 
President – Newell Professional Group
52
 
X
President – Newell Consumer Group
51
X
 
SVP, Chief Marketing Officer
51
X
 





